Citation Nr: 1046605	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  03-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the removal of the 
right testicle.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of an injury of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1978 to June 1978.

These matters come before the Board of Veterans Appeals (Board) 
on appeal from rating decisions issued in December 2002 and 
September 2007 by the Regional Office (RO) in North Little Rock, 
Arkansas.  

By way of background, the Veteran's claims were initially 
adjudicated by the Board in a decision issued in April 2005.  
However, pursuant to a subsequent Joint Motion for Remand, this 
decision was vacated by an Order issued by the United States 
Court of Appeals for Veterans Claims (Court) in November 2006.  
Pursuant to the Court's Order, the case was remanded for further 
development by the Board in June 2008, and it has now been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As referenced above, the Veteran's claims were remanded by the 
Board in 2008 in compliance with a Joint Motion for Remand's 
instructions that efforts should be made to obtain the Veteran's 
treatment records from the various private treatment providers 
that he had reported rendered treatment for his claimed 
disabilities.  Pursuant to the Board's Remand instructions, the 
AMC was instructed to obtain the Veteran's treatment records from 
any private providers identified by the Veteran, specifically 
stating that treatment records from the White River Medical 
Center, Gray's Hospital, Baptist Hospital, and St. Vincent's 
Hospital should be obtained, as the Joint Motion for Remand found 
VA's failure to attempt to obtain those treatment providers to be 
prejudicial error.   Upon reviewing the Veteran's claims file to 
ensure the requested development was completed, it is noted that 
when the Board proceeds with final disposition of an appeal, and 
the remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Pursuant to the Board's Remand instructions, the AMC requested 
that the Veteran provide the names and appropriate release forms 
for the aforementioned treatment providers.  In response, the 
Veteran submitted releases for St. Vincent's Hospital, Dr. 
Harbin, White River Medical Center, and Baptist Hospital.  (The 
Veteran did not submit a release allowing VA to obtain his 
treatment records from Gray's Hospital.)  The record reflects 
that the RO subsequently requested records from Dr. Harbin and 
White River Medical Center.  Apparently, the AMC failed to 
attempt to obtain the Veteran's treatment records from St. 
Vincent's Hospital and Baptist Hospital because the Veteran had 
only provided the city and state in which these facilities were 
located and not their full address.  

In response to the AMC's records request, Dr. Harbin submitted 
the Veteran's recent treatment records, indicating that only a 
portion of the records were sent due to VA's inability to pay for 
copies of the treatment records.  Thereafter, the AMC informed 
the Veteran that only a portion of his records from this provider 
had been submitted, informing him that he could procure the 
remainder of the records himself.  Thus, the Board concludes that 
VA's duty to assist with regard to the procurement of records 
from this provider has been satisfied.  

With regard to the requested treatment records from White River 
Medical Center, this facility responded to VA's request by 
stating that in order to process the request for treatment 
records, VA must provide a release from the Veteran dated within 
90 days of the VA's request for records.  The record reflects 
that the AMC then procured several new releases from the Veteran, 
which were either rejected by the White River Medical Center as 
untimely, not forwarded by the AMC to the White River Medical 
Center in a timely manner, or deemed by the AMC to be incomplete.  
In sum, the record reflects that the Veteran cooperated with the 
VA's numerous requests for an appropriate release, thereby 
indicating the Veteran's clear intention that these records be 
associated with his claims file.  Accordingly, the Board 
determines that further efforts should be made to obtain an 
appropriate release that is in turn forwarded to the White River 
Medical Center in a timely manner.

With regard to the Veteran's release forms authorizing VA to 
obtain his treatment records from St. Vincent's Hospital and 
Baptist Hospital, both in Little Rock, Arkansas, the Board finds 
that although the Veteran did not include a full address for 
these facilities, the facilities were nevertheless identified 
with adequate specificity to allow VA to request the Veteran's 
treatment records.    As such, this should be accomplished.

Moreover, as reflected in the Joint Motion for Remand and 
associated appellant's brief, the Court found that VA had 
committed prejudicial error by failing to attempt to obtain 
records from treatment providers referenced in the Social 
Security Administration (SSA) decision of record.  In that 
regard, the Board notes that the medical records relied upon in 
the Veteran's SSA decision have now been associated with the 
Veteran's claims file, and they include the 1992 treatment 
records from Dr. James A. Adametz, a neurosurgeon who was 
treating the Veteran for his back disability.  As the entirety of 
the Veteran's treatment records from this provider are 
potentially germane to this appeal, the Board concludes that 
efforts to obtain records from this provider should be made, as 
well.  

The Veteran's SSA records further reflect his reports of 
receiving treatment from Dr. Thomas Fletcher (and one treatment 
record from this provider is among the Veteran's SSA records), as 
well as treatment from Dr. Russell Webster.   As specific 
requests to obtain all treatment records from these providers 
have not been made, this should also be accomplished.

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran sign and submit 
the appropriate releases to allow VA to 
request his treatment records from the 
following treatment providers:

(i)  	Dr. James R. Adametz
	Neurological Surgery Associates, P.A.
   9601 Lile Drive
	Medical Towers Building, Suite 750
	Little Rock, Arkansas 72205-6382

(ii)	Dr. Thomas Fletcher
	Neurological Surgery
	Suite 207, Doctor's Building
	500 S. University Ave.
	Little Rock, Arkansas

(iii) Dr. Russell Webster
	1700 Harrison
	Batesville, Arkansas 72501

2.  Obtain a new release form allowing VA to 
obtain the Veteran's treatment records from 
White River Medical Center, which should 
include the dates of the Veteran's reported 
treatment from this facility:

White River Medical Center
1710 Harrison
Batesville, Arkansas 72503

Reported dates of treatment:  June 1983 to 
the present

Submit this release to White River Medical 
Center to ensure that it is received by this 
facility within 90 days of the date of the 
Veteran's signature.

3.  After obtaining current authorization 
from the Veteran, request copies of the 
Veteran's treatment records from St. 
Vincent's Hospital of Little Rock, Arkansas, 
and Baptist Hospital of Little Rock, 
Arkansas.

4.  After the requested development has been 
completed, the Veteran's claims should be 
readjudicated.  If any of the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and allowed an 
appropriate time to respond before the case 
is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


